NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IN KYUNG PAK,                                   No.    15-73074

                Petitioner,                     Agency No. A038-662-918

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      In Kyung Pak, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal

for legal permanent residents. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s denial of cancellation of removal

as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i); Monroy v. Lynch, 821
F.3d 1175, 1177-78 (9th Cir. 2016) (holding that petitioner did not raise a

reviewable issue because “he simply disagrees with the agency’s weighing of his

positive equities and the negative factors”).

      Although the court would retain jurisdiction over colorable questions of law

and constitutional claims, Pak’s contentions that the agency failed to consider or

properly analyze relevant evidence, or apply the correct legal standard are not

supported by the record and do not amount to colorable claims. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). (“To be colorable in this

context, . . . the claim must have some possible validity.” (citation and internal

quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     15-73074